Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed " iteratively repeating (i) performing the POCS reconstruction from refined images calculated in a previous iteration to calculate a plurality of projection images, and (ii) calculating a further refined image from the plurality of projection images until a data consistency error improvement of the SENSE plus motion model is less than a predetermined threshold value" in combination with the remaining claim elements as set forth in claims 1-10.	The prior art does not disclose or suggest the claimed "iteratively repeat (i) performing the POCS reconstruction from refined images calculated in a previous iteration to calculate a plurality of projection images, and (ii) calculating a further refined image from the plurality of projection images until a data consistency error improvement of the SENSE plus motion model is less than a predetermined threshold value" in combination with the remaining claim elements as set forth in claims 11-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Tan et al. (US 2019/0004132 A1) teaches phase correction for multi-shot, multi-acquisition MRI data.
Chen et al. (US 2016/0003928 A1) teaches MRI with repeated K-T-Sub-Sampling and artifact minimization allowing for free breathing abdominal MRI.
Samsonov et al. (POCSENSE: POCS-based reconstruction for sensitivity encoded magnetic resonance imaging. Magn. Reson. Med., 52: 1397-1406) teaches reconstruction of images from undersampled MRI data acquired by multiple receiver coil systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852